35 So. 3d 1082 (2010)
In re Jason B. THROWER.
No. 2010-B-1092.
Supreme Court of Louisiana.
June 4, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into *1083 allegations that respondent notarized an act of sale without first ascertaining the authenticity of the signatures, which resulted in actual harm. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted, and that Jason B. Thrower, Louisiana Bar Roll number 30761, be and he hereby is publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.